In an action to recover damages for personal injury, allegedly sustained when plaintiff was struck on the head by a falling ladder, plaintiff appeals (1) from an order of the Supreme Court, Nassau County, dated September 8, 1961, which denied his application for a preference in trial pursuant to rule 4-A of the Nassau County Supreme Court Rules; and (2) from so much of an order of said court, dated January 29, 1962, made on re argument, as adhered to the original decision denying the preference. Order of January 29, 1962, insofar as appealed from, affirmed, without costs. In our opinion, on the basis of the medical proof submitted, the Trial Term properly exercised its discretion in denying the preference (cf. Peisachov v. La Barbera, 18 A D 2d 681). Appeal from order of September 8,1961 dismissed; it was superseded by the later order granting reargument. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.